Citation Nr: 1601109	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-41 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 1, 2009, for the award of additional pension for dependent children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the St. Paul Pension Management Center, dated in April 2010, which granted additional VA pension for the Veteran's dependent children effective August 1, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In connection with a June 1995 compensation claim, the Veteran submitted a marriage certificate and a copy of a birth certificate for their daughter "L."

2.  In his 2005 pension claim, the Veteran failed to mention any of his children, including "L" and no mention of dependent children was received until July 2009. 

3.  The Veteran was not prevented from reporting his children by any erroneous information provided by VA.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2009, for the addition of the Veteran's children to his award as dependents have not been met.  38 U.S.C.A. §§ 1521, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.23, 3.31, 3.401 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specific obligations to notify and assist claimants imposed by statute.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  Hence, the duties to notify and assist are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In any event, there is no reasonable possibility that any additional notice or development would aid the Veteran in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In a February 2006 rating decision, entitlement to non-service-connected pension benefits was granted, and the Veteran was awarded VA pension, with payment commencing effective September 1, 2005.  However, he was not granted additional pension for his three dependent children until an April 2010 decision granted the benefit effective August 1, 2009.  The Veteran seeks an effective date coinciding with the effective date for the original grant of pension benefits for the award of additional pension for his dependents.  Although the effective date of the grant of pension was August 29, 2005, by law, payment commenced the beginning of the month after the effective date, September 1, 2005.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

A Veteran receiving pension is entitled to additional benefits for his or her child, if the child is in the Veteran's custody, or if the Veteran is reasonably contributing to the child's support.  38 U.S.C.A. § 1521(c).  The effective date for additional compensation or pension for a qualifying dependent child will be the latest of the following:  

(1) Date of claim.  This term means the following, listed in their order of applicability: 
(i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise 
(ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; 
(2) Date dependency arises; 
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of veteran's award.    

38 C.F.R. § 3.401(b). 

Here, on the Veteran's original pension claim, received in August 2005, he reported that he was divorced.  He did not identify any children; the section of the form for information concerning children was blank and/or crossed out, including a section specifically requesting the names of children not in his custody; the name and address of person having custody; and the monthly amount he contributed to support.  

The Veteran contends had he known he was entitled to benefits on behalf of his dependent children, of course he would have applied for them.  He states that a VA booklet erroneously informed that in order to be entitled to payment for his dependent children, they had to be living with him.  He stated that his 3 children live with their mother.  It was not until several years later that he learned that his children under the age of 18 did not have to be living with him in order for him to be awarded pension for dependents.  He feels he should be paid from the beginning because no one at VA said anything about his right to payment when VA knew he had 3 dependents.  

However, documentation in the claims file reveals that in February 2006, he was informed that his claim for pension had been granted, and that he was being paid as a single Veteran with no dependents.  Enclosed with the notification was a copy of VA form 21-8768, "Disability Pension Award Attachment."  A section on the first page of this form informed him as follows:

HOW CAN YOU RECEIVE ADDITIONAL BENEFITS FOR DEPENDENTS?
You may be entitled to additional benefits for your unmarried children if the children are under age 18 or under 23 if attending an approved school, or if, prior to age 18, the child has become permanently incapable of self-support because of mental or physical defect.  You may contact VA as shown above for information on applying for this benefit.

This notice did not indicate that his children had to be living with him to establish entitlement to additional benefits.  Additionally, subsequent notice letters in December 2007 and December 2008 informed the Veteran that "If you have dependents (a spouse or children), you must tell us about any changes in their status.  For example, tell us if you and your spouse separate or divorce or if one of your children gets married or a child over 18 years of age quits school."  

In addition to suggesting that he may be entitled to benefits for his children, these notice letters informed the Veteran that VA was not aware of his 3 children.  Indeed, as noted above, he did not mention his children in the designated section of his pension claim form, or anywhere else in connection with his pension claim or award until July 27, 2009, when he notified VA of his 3 children.  At that time, he also reported that the children lived in North Carolina while he lived in California.  In another form, he stated that he wanted to add them to his award because he needed to pay support.  In his substantive appeal, he indicated that he had not been able to afford child support prior to his receipt of pension benefits for his dependents.  As indicated previously, a Veteran receiving pension is entitled to additional benefits for children who are not in the Veteran's custody only if the Veteran is reasonably contributing to their support.  38 C.F.R. § 3.23(d).  

In his September 2010 notice of disagreement, the Veteran contended that when he filed his claim for pension, he did the paperwork at the "VA office in Modesto."  He said that the employee of the "Veterans Service Office" who assisted him knew he had children, and that he had reported one, "L," who was the only child whose Social Security number he had.  He stated that the employee did not tell him anything about benefits for children.  However, other evidence in the claims file discloses that the employee who assisted the Veteran was in fact an employee of the County Veterans Service Office, and not VA.  The record does not show any information concerning his children was conveyed to VA at that time.  

The Veteran also stated that about 2 months after filling out the paperwork for pension, he said he got a phone call from the Oakland RO, asking if he had any children living with him.  He said no, but no further explanation was provided.  

The Veteran's contentions that he was misled by information provided by VA into failing to report his dependents raises an argument for equitable tolling.  The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  

However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

This case involves an earlier effective date, but the effective date for the award of a higher rate of pension based on already existing dependents is not expressly addressed in 38 U.S.C.A. § 5110.  In this regard, although the controlling regulation, 38 C.F.R. § 3.401, explicitly includes dependents of pension beneficiaries, the cited statutory authority for the regulation, 38 U.S.C.A. § 5110(f), only refers to "additional compensation on account of dependents."  However, like 38 U.S.C.A. § 5110, the regulation prescribes when benefits may begin, which is not subject to equitable tolling under Andrews and Butler.  

Nevertheless, even assuming it is applicable, the Board finds no basis for applying the doctrine of equitable tolling under the facts of this case.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam). 

Here, the Veteran argues, in essence, that he relied on "the incorrect statement of a VA official."  However, even so, the Veteran must exercise due diligence.  Due diligence, in preserving his or her appellate rights, means that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  Thus, here, it would mean that a reasonably diligent person, under the same circumstances, would not have notified VA of his children before he actually did, in July 2009.  

The Veteran states that he did not notify VA of his children prior to that date because he relied on a booklet provided by VA, which he said indicated that a dependent child must be living with him.  In addition, a County Veterans Service Office employee failed to provide information concerning his children when he filed his pension claim, and a VA employee reportedly called him to ask if he had any children living with him.  

However, the application form itself asked for information concerning any of his children, including those not in his custody, but the Veteran failed to list his children.  The Board finds that a reasonably diligent person who was contributing to his children's support, but under the impression that he could not receive additional pension benefits if the children were not in his custody, would have nevertheless listed his children on the section of the claim form pertaining to children not in his custody.  At a minimum, it should have prompted him to enquire into the matter, especially when called by a VA employee about his children.  Failing that, another opportunity to at least make enquiries arose with the February 2006 notice of his award of pension, which included the information that he may be entitled to additional pension for his children.  In the circumstances described by the Veteran, the Board finds that a reasonably diligent person would have, first of all, fully completed the application form, and failing that, given the volume of information concerning dependents provided to him, at least contacted VA and asked whether he was entitled to benefits for his children.  Particularly given the application form, which contained a section for the Veteran to identify his children who were not in his custody, the Veteran failed to act with due diligence.  Therefore, equitable tolling is not applicable in this case.  

The Board notes that in June 1995, the Veteran submitted a compensation claim, accompanied by a marriage certificate and a birth certificate for his daughter "L," born in June 1993.  Therefore, there was evidence of the existence of "L" of record at the time of the 2006 decision.  However, the information was provided in connection with an earlier claim, and the Court has held that there is no freestanding claim for dependency benefits.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  The Court observed that although mindful of the role of finality in decisions regarding additional compensation for dependents, the status of dependents could be "ever changing."  Id., at 276.  The Court commented that a "determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies."  Id.  

Here, the Veteran and his spouse did in fact divorce between 1995 and 2005, and in his claim filed in 2005, the Veteran said that he was divorced, and did not identify or list any children, even in the section specifically pertaining to children not in his custody.  Under these circumstances, the RO was justified in failing to make further efforts to ascertain whether he had a dependent child.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  The Veteran omitted to mention the existence of any dependent children on his 2005 application form, despite being requested to do so.   

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted, assuming that the Veteran's statements are accurate.  Hence, it is not necessary to attempt to obtain verification or corroboration of his statements concerning erroneous information.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than August 1, 2009, for the addition of payment for dependent children to the Veteran's pension award is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


